Exhibit 23.2 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to the use in this Post-Effective Amendment No. 2 to Registration Statement No. 333-180535 on Form S-1 of our report dated February 8, 2006 relating to the financial statements of GeoVax, Inc. appearing in the Prospectus which is a part of the Registration Statement. We also consent to the reference to our firm under the caption “Experts” in the Registration Statement. /S/ TRIPP, CHAFIN & COMPANY, LLC Marietta, Georgia March 14, 2014
